Citation Nr: 1145173	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  05-24 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to recognition of the Veteran's daughter, D., as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of eighteen.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

Although the Veteran had requested a hearing before the Board, his representative stated in an August 2010 letter that he wished to withdraw that request. The Board finds that the hearing request has been withdrawn. 38 C.F.R. § 20.702(e) . 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). These duties require VA to assist claimants with the evidentiary development of pending claims. VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.

The claims file reflects that the Veteran's daughter has received treatment from Unity House in Troy, New York, from Saint Mary's Hospital, and from the Samaritan Hospital Turning Point Continuing Day Treatment Center. Although letters (June and August 2003, April 2004, and May 2005) from health care providers at the day treatment center are of record, no treatment notes appear within the claims file. While this case is in remand status, the RO/AMC must provide the Veteran and his daughter with forms allowing for the release of these records.

The Veteran also has informed VA that his daughter is in receipt of disability benefits from the Social Security Administration (SSA). He has provided VA with copies of the administrative decision awarding her benefits, but no additional SSA documents are of record. VA has a duty to obtain SSA records when they may be relevant. Voerth v. West, 13 Vet. App. 117, 121 (1999). The RO/AMC must contact the SSA and obtain, and associate with the claims file, copies of the Veteran's daughter's records regarding SSA benefits, including the complete medical records upon which any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).

VA has a duty in claims for dependency and indemnity compensation (DIC) (including helpless child claims) to provide a medical examination under 38 U.S.C.A. § 5103A(a). The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that section 5103A(a) only "excuses the VA from making reasonable efforts to provide such assistance, if requested, when no reasonable possibility exists that such assistance would aid in substantiating the claim." Wood v. Peake, 520 F.3d 1345   (Fed. Cir. 2008). As the Veteran requested an examination for his daughter in a September 2011 statement and the Board is unable to find that there is no reasonable possibility such examination would aid in substantiating the claim, an examination is warranted. See 38 U.S.C.A. § 5104A(a)(2) .

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Ascertain if the Veteran's daughter has received any pertinent medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records from Unity House in Troy, New York, from Saint Mary's Hospital, and from the Samaritan Hospital Turning Point Continuing Day Treatment Center. Obtain any identified private records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's daughter's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability. The records must specifically include, but are not limited to, medical records and the SSA hearing transcript, if available. Those records must be associated with the claims folder. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

3. Schedule the Veteran's daughter for a VA psychiatric examination at an appropriate location. 
IF THE VETERAN'S DAUGHTER IS NOT AVAILABLE FOR AN EXAMINATION, DETAIL THE REASONS FOR UNAVAILABILLITY AND DIRECT THAT THE EXAMINER CONDUCT A COMPREHENSIVE CLAIMS FILE REVIEW TO RESPOND TO THE INQUIRIES BELOW.

a. The entire claims folder and a copy of this remand must be made available to the examiner. The examination report must reflect review of the claims folders; review of the entire claims file is required.

b. After reviewing the claims file and examining the Veteran's daughter, the examiner must provide a medical opinion as to whether she was permanently incapable of self-support at the time of her 18th birthday. The examination report must include discussion of the daughter's treatment history and diagnoses of all significant disabilities. All indicated tests and studies must be accomplished and all clinical findings must be reported in detail. 

c. Provide a full statement of the basis (or bases) for the conclusion(s) reached. If determining in his or her own professional medical opinion that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

4. Review the evidence associated with the claims file as a result of the above directives. If this evidence indicates that any additional development is warranted, take the appropriate actions.

5. Readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


